           Case 3:20-cv-04722-JD Document 10 Filed 07/29/20 Page 1 of 2



 1   Leandro F. Delgado (SBN 293738)
     ldelgado@winston.com
 2   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 3   San Francisco, CA 94111-5840
     Telephone:      (415) 591-1000
 4   Facsimile:      (415) 591-1400

 5   Attorneys for Defendants
     THE PASHA GROUP, PASHA HAWAII HOLDINGS LLC,
 6   PASHA HAWAII TRANSPORT LINES LLC,
     SR HOLDINGS LLC, SUNRISE VESSEL OPERATIONS LLC,
 7   and SUNRISE OPERATIONS LLC

 8

 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11                                       OAKLAND DIVISION

12    INTERNATIONAL ORGANIZATION OF                  Case No. 4:20-cv-04722-KAW
      MASTERS, MATES & PILOTS,
13
                    Plaintiff,                       NOTICE OF APPEARANCE OF
14           v.                                      LEANDRO F. DELGADO AS COUNSEL
                                                     OF RECORD FOR DEFENDANTS
15    SUNRISE OPERATIONS, LLC, et al.,

16                  Defendants.

17

18

19

20

21

22

23

24

25

26

27

28



                   NOTICE OF APPEARANCE OF LEANDRO F. DELGADO CASE NO. 4:20-CV-04722-KAW
            Case 3:20-cv-04722-JD Document 10 Filed 07/29/20 Page 2 of 2



 1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE THAT Leandro F. Delgado of Winston & Strawn LLP, who is a

 3   member of the bar of this Court, hereby enters his appearance in this action as counsel for

 4   Defendants. The undersigned respectfully requests to be included on the Court’s notification of all

 5   electronic filings in the action, and that papers or documents not subject to electronic filing be served

 6   at the address below.

 7   Dated: July 29, 2020                          Respectfully submitted,

 8                                                 WINSTON & STRAWN LLP

 9                                                 By: /s/ Leandro F. Delgado
                                                       Leandro F. Delgado (SBN 293738)
10                                                     ldelgado@winston.com
                                                       WINSTON & STRAWN LLP
11                                                     101 California Street, 35th Floor
                                                       San Francisco, CA 94111-5840
12                                                     Telephone:       (415) 591-1000
                                                       Facsimile:       (415) 591-1400
13
                                                         Counsel for Defendants
14                                                       Sunrise Operations LLC, et al.

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        1
                     NOTICE OF APPEARANCE OF LEANDRO F. DELGADO CASE NO. 4:20-CV-04722-KAW
